PER CURIAM
Defendant was charged with burglary in the first degree and aggravated theft. ORS 164.225; ORS 164.057. Pursuant to plea negotiations, defendant pled no contest to the burglary offense, and the state dismissed the theft charge. Defendant’s sentence resulted from the agreement, and we may not review her claim of error that the departure sentence imposed was not supported by substantial and compelling reasons. ORS 138.222(2)(d); State v. Adams, 315 Or 359, 847 P2d 397 (1993); State v. Tanner, 121 Or App 104, 854 P2d 941 (1993); State v. Kilborn, 120 Or App 462, 852 P2d 935 (1993); State v. Johnston, 120 Or App 165, 851 P2d 1156 (1993).
Affirmed.